DETAILED ACTION
	This Office Action is in response to the Election and Amendment filed on May 21, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 (and new claims 21-25) in the reply filed on May 21, 2021 is acknowledged.
Newly submitted claims 21-25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 21-25 present a new embodiment which would be considered species B, represented fig. 2 while claims 1-15 pertain species A, best represented by fig. 1. For instance, species B discloses a metal line structure, disposed over the transistor, a ferroelectric capacitor, disposed in the metal line structure and comprising; … and a spacer, disposed over the metal line and separating the top electrode and the dielectric layer. These elements are not found in species A.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-25 are withdrawn from consideration 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando et al. (US Pub. 2018/0076334 A1).
In re claim 1, Ando et al. shows (fig. 10) a semiconductor structure, comprising: a substrate; a source/drain structure (16), disposed over the substrate; a metal gate structure (24P, 26P), disposed over the substrate and between the source/drain structure; a ferroelectric layer (bottom layer of 32L), disposed over the metal gate structure and the source/drain structure; a spacer (sidewall surfaces of 32L, next to 38A, 38B), disposed over the ferroelectric layer; and a metal layer (42), disposed over the ferroelectric layer and surrounded by the spacer.
In re claims 2-8, Ando et al. shows (fig. 10) all of the elements of the claims including a gate contact (30P), disposed between the ferroelectric layer and the metal 

In re claim 9, Ando et al. shows (fig. 10) semiconductor structure, comprising: a substrate; a transistor, disposed over the substrate; a first ferroelectric capacitor, disposed over the transistor, and comprising: a ferroelectric layer (bottom layer of 32L); and a first top electrode (30P), disposed over the ferroelectric layer, wherein a bottom surface of the first top electrode is smaller than a top surface of the ferroelectric layer; and a spacer (sidewall surfaces of 32L next to 38A, 38B), covering a portion of the ferroelectric layer and surrounding the first top electrode.
In re claims 12-15, Ando et al. shows (fig. 10) all of the elements of the claims including wherein the first ferroelectric capacitor further comprises a bottom electrode, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (US Pub. 2018/0076334 A1) as applied to claims 10 and 11 above.
In re claims 10 and 11, Ando shows all of the elements of the claims except a width of the first top electrode between the spacer is in a range of 1-20 nanometers and the first top electrode is tapered towards the ferroelectric layer. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the top electrode having the desired width and shape, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bentley et al. (US Pub. 2019/0115444 A1), Hsu et al. (US 2003/0032206 A1), and Hsu et al. (US Pub. 2003/0071292 A1) also disclose various of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737.  The examiner can normally be reached on Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MATTHEW E WARREN/Primary Examiner, Art Unit 2815